Citation Nr: 1827953	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a disability rating for residuals of lumbar L4-5 fusion from 20 percent to 10 percent, effective November 18, 2011, was proper.

2.  Whether the reduction of a disability rating for cervical spine strain and degenerative disc changes with annular calcification between C4-7 (hereinafter "cervical spine disorder") from 20 percent to 10 percent, effective November 18, 2011, was proper.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2008 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  At the time of the reduction of the Veteran's residuals of spinal fusion at L4-L5 from a 20 percent to a 10 percent disability rating, in March 2012, the 20 percent rating had been in effect for a period of less than five years.

2.  At the time of the reduction of the Veteran's cervical spine disorder from a 20 percent to a 10 percent disability rating, in March 2012, the 20 percent rating had been in effect for a period of less than five years.

3.  At the time of the March 2012 rating decision, improvement in the Veteran's residuals of spinal fusion at L4-L5 had not been demonstrated.

4.  At the time of the March 2012 rating decision, improvement in the Veteran's cervical spine disorder had not been demonstrated.


CONCLUSIONS OF LAW

1.  The reduction of the rating for residuals of spinal fusion at L4-L5 from a 20 percent to a 10 percent disability rating, effective November 18, 2011, was improper, and restoration of the 20 percent disability rating is warranted.  
38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5241 (2017).
2.  The reduction of the rating for a cervical spine disorder from a 20 percent to a 10 percent disability rating, effective November 18, 2011, was improper, and restoration of the 20 percent disability rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reductions

As an initial matter, the Board notes that the March 2012 rating decision did not result in a reduction in overall compensation payments currently being made to the Veteran.  Thus, the claims are not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344 (c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Here, in a July 2011 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's residuals, spinal fusion and a disability rating of 20 percent for his cervical spine disorder.  Both awards were effective June 13, 2011.

In a March 2012 rating decision, the RO reduced the Veteran's rating for his spinal fusion residuals from 20 percent to 10 percent; and the rating for his cervical spine disorder from 20 percent to 10 percent, both effective November 18, 2011.

Accordingly, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 20 percent disability rating for residuals, spinal fusion and the 20 percent disability rating for a cervical spine disorder were not in effect for five or more years at the time of the reductions which were effective November 18, 2011.

Therefore, the issues before the Board are whether the Veteran's residuals, spinal fusion and cervical spine disorder improved as of the March 2012 rating decision.  The Board must focus on the evidence available to the RO at the time the reductions were effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.

Residuals, Spinal Fusion

After a thorough review of the evidence of record, the Board finds that the evidence does not establish that the Veteran's residuals, spinal fusion had improved at the time of the March 2012 rating decision.  The Board is cognizant of the fact that in reducing the Veteran's disability rating from 20 percent to 10 percent, the RO considered the results of the Veteran's November 2011 VA examination.  The objective findings of the November 2011 VA examination, pertaining to the Veteran's range of motion of his thoracolumbar spine, did not meet the criteria for a 20 percent disability rating based upon limitation of motion.  However, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected residuals, spinal fusion.

The Veteran underwent a VA examination in April 2010, prior to his discharge from service.  Based on the findings of this examination, the Veteran was assigned a 20 percent disability evaluation for residuals, spinal fusion.

The Veteran's post-service VA treatment records are rife with treatment for complaints of low back pain, from the time of his discharge from service to the most recent record dated May 2017.

The Veteran underwent a VA examination in November 2011 in connection with his claim for entitlement to a total disability rating based on individual unemployability.  The Veteran reported that he experienced recurrent low back pain which was aggravated by prolonged walking and standing.  The examiner noted that after repetitive motion, the Veteran experienced less movement than normal, excess fatigability and pain on movement.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joins and/or soft tissue of the thoracolumbar spine as well as guarding and/or muscle spasm.  The examiner also noted that the Veteran's residuals of spinal fusion would prevent him from engaging in physical employment, but would not prevent sedentary employment.

When considering the November 2011 VA examination findings in conjunction with the April 2010 VA examination findings and the Veteran's VA treatment records - aside from some variation in range of motion testing - the Veteran's overall disability picture has remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's residuals, spinal fusion resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of the 20 percent disability rating for residuals of spinal fusion is warranted.

Cervical Spine Disorder

After a thorough review of the evidence of record, the Board finds that the evidence does not establish that the Veteran's cervical spine disorder had improved at the time of the March 2012 rating decision.  The Board is cognizant of the fact that in reducing the Veteran's disability rating from 20 percent to 10 percent, the RO considered the results of the Veteran's November 2011 VA examination.  The objective findings of the November 2011 VA examination, pertaining to the Veteran's range of motion of his cervical spine, did not meet the criteria for a 20 percent disability rating based upon limitation of motion.  However, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in his service-connected cervical spine disorder.

The Veteran underwent a VA examination in April 2010, prior to his discharge from service.  Based on the findings of this examination, the Veteran was assigned a 20 percent disability evaluation for a cervical spine disorder.

The Veteran's post-service VA treatment records show frequent treatment for complaints of neck pain, from the time of his discharge from service to the most recent record dated May 2017.

The Veteran underwent a VA examination in November 2011 in connection with his claim for entitlement to a total disability rating based on individual unemployability.  The Veteran reported that he experienced recurrent cervical pain.  The examiner noted that after repetitive motion, the Veteran experienced pain on movement.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the cervical spine.

When considering the November 2011 VA examination findings in conjunction with the April 2010 VA examination findings and the Veteran's VA treatment records - aside from some variation in range of motion testing - the Veteran's overall disability picture has remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's cervical spine disorder resulting in an improvement in his ability to function under the ordinary conditions of life and work, restoration of the 20 percent disability rating for cervical spine strain and degenerative disc changes with annular calcification between C4-7 is warranted.










	(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent disability rating for service-connected residuals of lumbar fusion is restored, effective November 18, 2011.

A 20 percent disability rating for service-connected cervical spine strain and degenerative disc changes with annular calcification between C4-7 is restored, effective November 18, 2011.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


